United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-30345
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VINCENT HALL, also known as Bean, also known as Beanie
Weenie,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 01-CR-50070-8
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The order of July 10, 2002, granting the motion to

consolidate the instant case with United States v. Stephens, No.

02-30213, is RESCINDED.

     Counsel appointed to represent Vincent Hall has moved for

leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Hall has filed a response.

Our independent review of the brief, the response, and the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30345
                                -2-

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and Hall’s

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.